UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4477


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN NICOLAS-JUAN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00886-GRA-1)


Submitted:   April 21, 2011                 Decided:   April 29, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI      & BENNETT, LLC, Greenville, South
Carolina, for Appellant.      Maxwell B. Cauthen, III, Assistant
United   States Attorney,      Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Juan Nicolas-Juan, an undocumented alien, appeals the

twenty-four-month-and-one-day               sentence          imposed         following    his

jury convictions of one count of misuse of a social security

number, in violation of 42 U.S.C. § 408(a)(7)(B) (2006), one

count of aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1) (2006), and one count of making a false statement,

in   violation     of    18       U.S.C.   § 1001(a)(2)        (2006).          Counsel     for

Nicolas-Juan       filed      a    brief   in       this   court    in    accordance       with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no non-frivolous issues for appeal, but noting that Nicolas-

Juan    objects     to     the     district         court’s    lack      of    authority    to

permanently stay his removal in a criminal matter as an equal

protection violation.              Nicolas-Juan was informed of his right to

file a pro se supplemental brief but has not done so.                                Finding

no reversible error, we affirm.

             The     Equal         Protection         Clause       of     the     Fourteenth

Amendment prohibits “governmental decisionmakers from treating

differently persons who are in all relevant respects alike.”

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992).                              “To succeed on an

equal protection claim, a [claimant] must first demonstrate that

he has been treated differently from others with whom he is

similarly situated and that the unequal treatment was the result

of     intentional       or   purposeful        discrimination.”                Morrison    v.

                                                2
Garraghty, 239 F.3d 648, 654 (4th Cir. 2001).                           If a claimant

succeeds in making such a showing, we must determine whether the

disparity is justified under the requisite level of scrutiny.

Id.

            Nicolas-Juan        argues    that      the     policy      prohibiting     a

district court from staying a criminal alien’s removal results

in    unfair     treatment     compared       to   aliens       who    have    not   been

convicted of crimes.           We hold that this is not a valid equal

protection claim because Nicolas-Juan, a convicted criminal, is

not similarly situated with non-criminal aliens.                         In any event,

Nicolas-Juan cannot show that he was treated differently as a

result      of      intentional          or        purposeful          discrimination.

Accordingly, we deny Nicolas-Juan’s equal protection claim.

            In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                                We

therefore      affirm   the    district       court’s      judgment.          This   court

requires that counsel inform Nicolas-Juan, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Nicolas-Juan requests that a petition be

filed,    but    counsel      believes    that      such    a    petition      would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on Nicolas-Juan.                            We dispense with

oral     argument    because     the     facts     and     legal      contentions      are

                                           3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4